Citation Nr: 0840073	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-06 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for right knee chondromalacia.

2.  Entitlement to an increased rating in excess of 10 
percent for left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from August 1980 to December 1991.  

These claims originally came before the Board on appeal from 
a July 2004 rating decision by the St. Petersburg, Florida, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on a September 2008 order of remand by the United 
States Court of Appeals for Veterans Claims (Court), based on 
a joint motion for remand.  The Court vacated a March 2008 
Board decision which denied increased ratings in excess of 10 
percent for left and right knee chondromalacia.

It appears that in VA treatment records, the veteran has 
alleged a worsening of his service-connected lumbosacral 
strain.  This claim is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In May 2004, in response to VA correspondence, the veteran 
submitted a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
which stated that he had been receiving treatment at the VA 
Medical Center (VAMC) in Atlanta, Georgia, from 1992 to the 
present.  The RO never acted to obtain the complete VA 
medical records for the veteran.  Only isolated, individual 
progress notes have been associated with the file.  A remand 
is required to obtain all relevant VA treatment records, as 
these records are deemed to be constructively in the 
possession of VA and must be considered.  Bell v. Derwinski, 
2 Vet.App. 611 (1992).

Further, a review of the claims file reveals that legally 
sufficient notice was not provided to the veteran in 
connection with his claim under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran must be notified 
of the elements of his claim for increase, of what evidence 
and information is required to substantiate his claim, and of 
the respective responsibilities o VA and the veteran in 
providing such.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, as here, the notice must describe 
and request medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Here, the potentially applicable Diagnostic Codes include 
specific findings and measurements; hence, the veteran must 
be fully notified of the applicable criteria.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra. 

Finally, the Board notes that the last examination of the 
veteran's service-connected knee disabilities was conducted 
in May 2004, over four years ago.  VA treatment records now 
associated with the claims file indicate there may have been 
some worsening of the knees since that time.  A VA 
examination is required to obtain current findings.

Accordingly, the issues of increased rating in excess of 10 
percent for right and left knee chondromalacia are REMANDED 
for the following action:

1.  The appellant should be provided the 
VCAA notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well 
as Court precedent, to include Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
Notice should include the rating criteria 
under all potentially applicable 
Diagnostic Codes, including 5003, 5257, 
5260, and 5261.

2.  The AMC/RO should associate with the 
file the veteran's complete VA treatment 
records from VAMC Atlanta and all 
associated clinics and facilities, for the 
period of April 2003 to the present.  This 
includes, but is not limited to, 
outpatient treatment records, 
consultations, radiographic reports, 
hospitalizations, and surgical reports, if 
any.

3.  Schedule the veteran for a VA joints 
examination.  Ask the doctor to describe 
the current status of the veteran's left 
and right knee chondromalacia, to include 
description of the actual functional 
impairment of the knees.

4.  The AMC/RO should review the claims 
file to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The AMC/RO should then 
readjudicate the increased rating claims on 
appeal, to include consideration of the 
assignment of separate ratings for 
disability of the left and right knees.  If 
any benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and provide the 
veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.    

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice; 
however, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2008).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




